714 N.W.2d 314 (2006)
475 Mich. 873
Emile RIHANI, Individually and as Next Friend of Deena Rihani, a minor, Plaintiff-Appellee/Cross-Appellant,
v.
L. D'AGOSTINI & SONS, INC., Defendant-Appellant, and
Greeley & Hansen of Michigan, LLC, Defendant/Cross-Appellee, and
City of Detroit, Defendant.
Docket Nos. 130400-1 & (50). COA Nos. 256921; 256941.
Supreme Court of Michigan.
May 30, 2006.
On order of the Court, the application for leave to appeal the October 25, 2005 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered, and they are DENIED, because we are not persuaded that the questions presented should now be reviewed by this Court.